NoTnRocK, J.-
The nursery stock was not personal propperty. It was part of the realty. Price v. Brayton, 19 Iowa, 309; Adams v. Beadle, 47 Id., 439. The assessor should have made but one estimate of the value of the land and nursery stock. It was an error to make separate assessments. • But we are unable to see how the plaintiffs ■were prejudiced by the error." The rate.of taxation on real *148and personal property is the same, and it is not to be presumed that the valuation placed on the land included the value of the nursery. It was merely a valuation in two parts, instead of an aggregate valuation, and, if there was any object in making a correction, application should have been made to the board of equalization. Macklot v. City of Davenport 17 Iowa, 379; Nugent v. Bates, 51 Id., 77; Powers v. Bowman, 53 Id., 359; Leonard v. Madison Co., 64 Iowa, 418.
The demurrer to the petition was correctly sustained.
Affirmed.